872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neil ABRAMSON, Plaintiff-Appellant,v.Edwin MEESE, III, as Attorney General of the United Statesof America, and his successors, Defendant-Appellee.
No. 88-3655.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 27, 1989.Decided March 28, 1989.

Neil Abramson, appellant pro se.
Henry E. Hudson, Office of the United States Attorney, for appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Neil Abramson appeals from the district court's order dismissing his request for declaratory judgment and for the appointment of a special prosecutor.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Abramson v. Meese, C/A No. 88-705-N (E.D.Va. Oct. 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.